Case 2:20-cv-12880-JMV-JAD Document 47 Filed 01/10/21 Page 1 of 2 PageID: 630




                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY,

              Plaintiffs,                     CIVIL ACTION NO.: 2:20-cv-12880-JMV-JAD

      vs.                                     (Filed Electronically)

 CHRISTIAN EXOO a/k/a @ANTIFASH                 NOTICE OF MOTION FOR AN ORDER
 GORDON; ST. LAWRENCE UNIVERSITY;               GRANTING LEAVE TO FILE A FIRST
 TRIBUNE PUBLISHING COMPANY, LLC;                    AMENDED COMPLAINT
 NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC; COHEN, WEISS
 AND SIMON, LLP; UNNAMED
 ASSOCIATES 1 – 100,

              Defendants.

TO:   Lauren James-Weir, Esq.
      GIBBONS P.C.
      One Gateway Center
      Newark, New Jersey 07102
      Telephone: 973-596-4861
      Email: ljames-weir@gibbonslaw.com
      Attorneys for Defendants Vijaya Gadde and Twitter, Inc.

      Monica C. Barrett, Esq.
      BOND, SCHOENECK & KING, PLLC
      600 Third Avenue, 22nd Floor
      New York, NY 10009
      Telephone: 646-253-23014
      Email: mbarrett@bsk.com
      Attorneys for Defendant St. Lawrence University

      Richard Scharlat, Esq.
      MCDERMOTT WILL & EMERY, LLP
      340 Madison Avenue
      New York, NY 10173
      Telephone: 212-547-5421
      Email: Rscharlat@mwe.com
      Attorneys for Defendants Tribune Publishing Company and New York Daily News

      Michael J. Canning, Esq.
      GIORDANO, HALLERAN & CIESLA, P.C.
Case 2:20-cv-12880-JMV-JAD Document 47 Filed 01/10/21 Page 2 of 2 PageID: 631




       125 Half Mile Road, Suite 300
       Red Bank, NJ 07701-6777
       Telephone: 732-741-3900
       Email: mcanning@ghclaw.com
       Attorneys for Defendants Cohen, Weiss and Simon, LLP

       Christopher Marlborough, Esq.
       THE MARLBOROUGH LAW FIRM, P.C.
       445 Broad Hollow Road, Suite 400
       Melville, NY 11747
       Telephone: 212-991-8960
       Email: chris@marlboroughlawfirm.com
       Attorney for Defendant Christian Exoo

       PLEASE TAKE NOTICE that on January 11, 2021, at 9:00 a.m., or as soon thereafter

as counsel may be heard, the undersigned shall apply to the United States District Court, District

of New Jersey, located at 50 Walnut Street, Newark, New Jersey, for an Order pursuant to Fed.

R. Civ. 15 and Fed. R. Civ. P. 20, and Local Civ. R. 15.1 granting Plaintiff DANIEL D’AMBLY

Leave to file a First Amended Complaint.

       PLEASE TAKE FURTHER NOTICE that in support of the motion, Plaintiff will rely

upon the enclosed Certification of Patrick Trainor, Esq., Brief in Support, First Amended

Complaint, and form of the amended complaint that indicates in what respect it differs from the

original Complaint.

       PLEASE TAKE FURTHER NOTICE that a Proposed Order is attached.




Dated: January 10, 2021               ____________________________________
                                       Patrick Trainor, Esquire (Attorney ID 242682019)
                                       LAW OFFICE OF PATRICK TRAINOR, ESQ., LLC
                                       848 Paterson Avenue
                                       East Rutherford, New Jersey 07073
                                       P: (201) 777-3327
                                       F: (201) 896-7815
                                       pt@ptesq.com
                                       Attorney for Plaintiffs
